EXHIBIT 3.1 Certificate of Formation For-profit Corporation .Form 201 (Revised 1/06) Return in duplicate to: Secretary of State P.O. Box 13697Austin, TX78711-3697512463-5555 FAX: 512/463-5709 Filing Fee; $300 Article 1 - Entity Name and Type The filing entity being formed is a for-profit corporation. The name of the entity is: Blast Energy Services, Inc. Article 2 - Registered Agent and Registered Office (Select and complete either A or B and complete C) [X] A. The initial registered agent is an organization (cannot be entity named above) by the name of:Corporation Service Company - DBA CSC - Lawyers Inco OR []B.
